In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00114-CV
______________________________


TITUS REGIONAL MEDICAL CENTER, Appellant
 
V.
 
NELLIE BELL, AS LEGAL REPRESENTATIVE
OF THE ESTATE OF GEORGE TRAYLOR, Appellee


                                              

On Appeal from the 276th Judicial District Court
Titus County, Texas
Trial Court No. 30,612


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Appellant Titus Regional Medical Center and Appellee Nellie Bell, acting as
representative of the estate of George Traylor, have presented this Court with a joint
motion to dismiss the pending appeal in this matter.  The trial court denied Titus' plea to
the jurisdiction, and Titus perfected the instant interlocutory appeal.  The parties now
represent to this Court they have reached a "full and final settlement."  In such a case, no
real controversy exists, and in the absence of a controversy, the appeal is moot. 
          We remand this cause to the trial court for entry of orders to effectuate the
settlement agreement among the parties.  We dismiss the instant appeal.  
 

                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      January 3, 2006
Date Decided:         January 4, 2006